           Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 1 of 23




                   IN THE LTNITED STATES DISTRICT COURT FOR TT{E
                          SOUTHERN DISTRICT OF ALABAMA

                                   PRISOI{ER COMPLAINIT
                          lFoR TNMATE ACTTONi UNDER 42 U.S.C. S 1983

                                       n      r.
  Name under r,vhich you were convicted
o2oaz//
  Your prison nurnber
                                                       civr   ACrloN No      n0/ii+4t7.utl
  VS                                                   (To be supplied by Cl6rk of Courr) -


 Name of Defendant(s)                                                                                          Iti
                                                                                                               ril
                                                                                                                    fi
                                                                                                               l'1.,'!
                                                                                                               ";1.3
                                                                                                                   l:',
 Piace of Confilement aad Address                                                                              |
                                                                                                               t.
                                                                                                                     .-1

                                                                                                                    l::)
                                                                                                                   -u
                                                                                                                   : iiil

                                                                                              !                | ...
                                                                                                                   t"i'r
                                    INSTRUCTIONS - READ CAREFT'LLY                                                 lr.l
                                                                                                                    i:|3
                                                                                                                    ': ':1

 A- Complaint Form- You must file your original complaint and a copy for each named Defendant.                      ,:.-l
                                                                                                                    :I.',1


Your compiaini must be clearly handwritten or typew;fien. Do oot rrr. the back of a page. your                      ,:.,:r



complaint must be signed by you; no notary is required. An)z false starement of material fact
                                                                                              may
serv'e as the basis for prosecution for peq'ury

B.  Proper Court- Your complaint can oniy be brought in this Colrt if a defendant is located
                                                                                              in the
Southern District of Alabama and the rest of the defendants are located in Alabama or if your
                                                                                               claim
arose in this district- The Southern District of Aiabama is comprised of the following
                                                                                       counties:
Baldwin, Clarke, choctaw, conecuh, Dallas, Escambia, Hale, Marengo, Mobile, Mon.oe, perry,
Washiagton, and Wilcox.

C.     Separate Case.   It is necessary to file   a separale compiaint form for each claim unless the claims
are relafed to lhe same incident or issue.

D.  Defendants- The persons who are listed as defendants in section III of the complaint
                                                                                             are deemed
by the Court to be the only defeadants to this action. A defendant's present address must
                                                                                             be
provided. The Court is unable to serve process without the present ud.lr.s being furnished.
                                                                                                  The first
defeadant iisted in section lII shouid be the defendanr rhar you list in the style oiyour case
                                                                                                on you,
                                                                                                         ''
complaint form and motion to proceed without prepayment of fees and costs, if applicable
other pleading fileci with the Court.
                                                                                               , uoi uny

  Rev.    811115
             Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 2 of 23




     E- Pleading lhe Complaint. Your complaint should not contaia legal argumenis, case law or siafutory
     citations- You are required to provide facts. Your complaint shall be a shorf aad glain statement of
     your ciaim and shali provide fair notice to each defendant of the claim against rhaldefendant and
                                                                                                       of
     the facfual grouads upon which the claim rests.

     F- Fees. This complaint cannoi   be properly filed unless it is accompanied. by the 5400.00 filing fee, or
     a motion to proceed without prepaymenf of fees if you are unable toafford. the filing fee and other
     costs associated with prosecuting this action. If IFP is granted the fiiing fee is $350.00.

              If you are unable to pay the filing fee aad service costs for this action, you may ask the Court
     to let you proceed wi&out prepayment of fees and costs. A blank motion for this purpose is included.

         If you r,vish to proceed without prepayment of fees and costs, you must compiete and mail to
 &e Clerk of Court a copy of &e "Motion to Proceed Wirhout Prepayment of Fees" mailed to you with
 this complaint- This motion wiii be returned to you without action unless you have an authorizecl
 officer at lhe jail or prison complete the financial statement mailed to you with this form.

         Even if the Court aulhorizes you lo proceed without prepayment of filing fees, you are
 obligated to pay the fuIl $350.00. If you have the ability to pay a partiai {iting fee when your
 complaiat is fi1ed, you will be required to pay an amount, based on you, uu."tr, of up to ihe greater of
 20 percsnt of your average moathly balance in'your prison accoutt or your ayerage monthly-ba.tance
 for six months immediately preceding the filing of your complaint. Thereafter, your prison-account
 will be garnished at the rate of 20 percent of your monthly income until &e filing fee is paid.

 G. Form of Pieadings. All pieadings  and other papers {iled must be on 8 112" xl 1" paper, legibiy
haadwriiten or typewritten. Every documeat fiIed after the compiaint must have the style of the case
and the docket number. Every pleading must be signed by you and must contain yorir address
                                                                                                and
telephone number, tf any; otherwise, the pleading will be srricken. See Fed. R. iiv. p, I l(a). No
notary is required.

H. Cerlificate of Serr,'ice. Each pleading {iied after fhe complaint must contain a cerlificate of service
indicating that the pleading has been serv'ed on the opposing parties and the date that it was senr. A
pleading will be stricken if it does not contain this cenificare of service. See Fed. R. Civ. p. 5.

I. Copies' This Court wili not make copies of your complaint gr pleadings unless you prepay the
required per page copying fee.

J. Form of Pleadings. Do not write letters to the Court. Ail pleadings and documents should be sent
to the Clerk of the Court. and not to a a:agistrate judge or a district judge.

K. No Evidence.       No evidence shali be sent to the Court for filing or storing-


I.   PREYIOUS LA}VSUITS.


                                                       2
         Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 3 of 23




A.  Have you filed any other lar,vsuits in state or federal court dealing with the same or similar facrs
involved in this action:      /
         yes( )          No(yi
B- Have you filed other    tawsgi/s in state or federal court relating to your imprisoameat:
         Yes(     )     uo(4
C. If yow answer to questions A or B above is yes, describe each lawsuit in the space below. {If
there is more than one lawsuit, describe the additionai lawsuits on another piece oipaper, using this
same outline.)

         1. Parties to this previous lawsuit:

         Piaintiffs:



         Defendants




      2. Cou* (if federal court,            the district;   if   state      name the county)


      3. Docket Number:

      4. Were     you granted the                                  wilhout payment of filing fees?
      Yes( ) Not          )

      5" Name of.iudge to whom the

      6. If your case is no longer                          been dismissed, state lhe reason given by the
      Court as to why your case                              &ivolous, maiicioris, failed ro state a claim-
      defendants were




     7                  date   of filing lawsuit:

     8, Approximate date of ruiing by court:



                                                       3
         Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 4 of 23




 II. YOUR PRESENT           COTIIPLAINT.

 A.   Place or institrition where action complaiaed   of                      tJor            /r,^         ?"/G'h
 B.   Date it occurred:


C. Is there a prisoner    grievance procedwe in this institution,?                                      Ct/O.1/(   t/t/",
D. Did    you present the facts
                                lelating to your complaint in the state prisoner grievance proced6re?
         Yes(      )      No(vI
E. If yotu    answer is YES:

         l.   What steps did you take?

         2. What was the result'l

F. if your    anslver is NO, expiain why not:
                                                                                                            0.o"c.
G. Your claim (briefl)z explain your claim: what, when, where, who; do not               ; you may,
without ieave of Court, add up to fiv-e (5) additionar pages if necessary):




                                                      4
              Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 5 of 23




     III. PARTIES.
     A. Plaintiff    (Your name/AIS)

              Yourpresent

     B.   Defeudant(s):

     i.   Defeadant (fuli name)                   is employed as                at

              Hisiher present address is

             (a) Claim against this



             (b)   Supporting facts (Include




 2. Defendant (full name)                                       is employed as

at

             His&er present address is

             {a) Claim   against this


            (b)   Supporting        ([nclude date/location of




3, Defendant              name)                                    1S   loyed   as

AL



            His/her present address is



                                                         5
           Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 6 of 23




           (a) Claim againsi this


           (b) Supportiag facts (lnclude                     n   of incident)




C. Additional Defendants: {If          there are additional defendaats, yon may list them on separare pages
using the sarne outline above).



IY. A.     You must    aasw--er the   following questions:

         i.    State the conviction(s) for   i,hich you are presentry incarcerated:



       2.      Wheawere you    convicted? ft                       -
       3. What      is the term of your sentence'7

      4" When did you        start serving this sentence?

      5. Do you       have any o&er c oavlctrons which form the basis of a future sentence'l
                  Yes( )          No( /
      If   so, complete the    following:

      {a) Date of conviction:

      (b)      Term ofsentence.

      6.      What is your expe*ed end of seatence (E.O.S.) date?               ,<-- </- 2o2/
      B- If this present lawsuit concems         your criminai conviction or sentence,
      state r,vhether your conviction has been:

                          Conviction                Sentence
     Reversed            yes( ) no( )              yes( ) no( )
     Expunged            yes( ) no( )              yes( ) no( )
     Invalidated          yes( ) no( )             yes( ) no( )


                                                          6
        Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 7 of 23




        Writ of habeas yes( ) no( )             yes( )       noi{
          corpus granted

   C. If you answered   yes to aay of the questions, state the Court or entity that relieved you &om your
        coaviction or sentence and the date:



V. State briefly exactly what you waat the Court to do for you if you win (make no iegal argumenq
cite no cases or statutes):

                                                                                                             Ot   /


VI. AFFIRMATION. By my signature below, I sr,vear or affinn          rmder penalty of perjury that the
facts set out in &is complaint are fru.e and correct.




                                                 (Signarure of Plaintiff Under Peraity of Perjury)



                                                             0                                       3a;o3
                                                 Current Mailing Address




                                                Telephone Number




          RE
                                           D                                                         R
FAILLIRE TO PR.OSECUTE AND TO OBEY THE COURTS ORDER.




                                                        '7
Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 8 of 23
Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 9 of 23
Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 10 of 23
Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 11 of 23




   u,€a/

                  /U                 u2 ,Zeo'/             ,%v-a
Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 12 of 23




      aj


                                                        ev{e61
Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 13 of 23
 Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 14 of 23




[(
                                   t/
                             C/-




L(
                 9   t./
Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 15 of 23
Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 16 of 23
 Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 17 of 23
                                                   l4-ArJ.o,/-Ch.Au




,Z rzZ*/,g ,6ra,-uaa?org7/ ,--o.,// ,.:./. ./o z.%*4
Z" ,ur4o ;Z/.rrrn/ r/*/ .4-zra, p-zz/*      g/'a{-
                                                          2
                                                                            2   ---,.

                                                                                   'f1
      /J       {  oorZ., Znt.,^-,/rz(Uzz {/z a                  . /
                                                                      --1           -lf
                                                                                    .::li,
                                                                                    I1-1


                              z/o Z u,-orZ,rz. 4 zr#M
                                                                                    .   f:,.
          o   ,-/o/
  h/,4     4
       4 forz         ,4*, 2eu--t.o?/rurr-? vlo ro/o
                                                                                        "11




                                                                                        t"i-l
  4 4. ,,,hu.- /1-ror2e Zaur; 4r 7rzeoA- */-;..r.-$1
  4rrrf -*.*ro,/ o/ y'*,=.- ra:/Zs-zrrr p/ 4- u-4.-X-
                                                                                          ';',i




2/,       ,/Z ,4 aZ .4- fu:f-;?
           ,,7/                   /.2 c*7{.,..; Cz?t+-
      a1 Tfrzoa-z/ a4'5t * oa , 2p5o uuo*Z ,/.,y'. ,4
       Z" ,g-4. aaz4 a.-/o                                   y'ar,/
            2Zs Z. 7-c.a/'.2 1"1                             .7'
5-,7tt/r r,
Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 18 of 23




                                    Supen'isors Intervie*' Xarrative Forni




  SEC]-!ON (l       :.ull   :   PE RSON EI--   h-\rO LVEI)

      A. ?_;liq_C       Rcport.      A7 !2513 B



      lJ: ,,:t;rnic ol'Pcrson        Intcrv'ir--vr:.cd:      C. Job       lilL-:
      Foreman, f$ack               A                        Loxley \Ilork Camp lnmaS

  SECTILI:r-   TWO: ACCIDEIiT                  tN   FOR\{ATIO,\


     A. Date ollncident:                              B. Timc ol'Incirlcnr              C. Detu- Ir:ciilclli Ii(rt)()licd
     a7    t25t1B                                     9:30A1\ri                          07t25t18
      D. Er-}-r,!nrcnt Ini.olvcd:                                                     Il. Locaiirrn ol- Incirlenr:
      Recycle Truck 533                                                                Fairhope Arre & lnglesicte
                                                                                       Fairhope, Al

  SECT'I   Ox"'f   I'l R F.E    : IlTfi R1i tE \\i llfls CR IpT   I   {}N t) F I N C I Il EN.t':
   Fairhope City Recycie Truck 533 was being operated by Recycle Driver Tyrone
  Davis with lnmate Foreman, AIS # 00200291, as a crewman. Davis i/as hbaded
  East on Fai;"hope Ave just before lngleside Ave in tlre rlgtrt side lane. The truck
  hit a small br-rmp as it nrade the turn and Forenran lost his grip on the passenger
  side handrail. He fell onto the streei tanding on his right ani<le. Dal,is tralted the
 'rehicle ancl assistecj Foreman ofi the street onic the curb. Super.yisor- Lincier waS
 called in and police and ari,'bulan:e were then dispatched to th= scene. Fcren-ran
 was transported to Thomas hospitai for a medical review. The att+ncling cioctor
 was unsure if Foreman cor,rld be released and transporteci back to the work camp
 or if he needed to stay in the hospitalfor pessible surgery to his ankie. HR r,oree
 notified on the incident. The state run Loxtey work camp was adrrised abaut the/
 incident. Supervisor Lindervisited the hospital to see Mr. Foreman and,r*,as i.-
 advised by the Loxley camp office Sgt. Portis to ren:ain until camp oificers ccuid
 arrive and secure the prisoner fulr. Foreman. Sgi. Portis then arr-ived laier thai
 morning an took control of lt/r. Foreman.

 vehicle 533: 2001 INTERNATIONAL 4900 vrN I HTSDAAR9I H346330
 License Plate: 35340 llU

 Loxley Contact Officer: Sergeant John poitis
 PH: 251-331-2010
 Email: Johnny.Portis@Doc.Alabanra. Gov
                           l EtsL\ JflLrIiE AI\.trD l r1trDrA
                       .E'AD
    J                  PO'Box 757
                                   Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19
                                                                                ! laesreRceRoPage 19 of 23                                                                              fleuen.

                       Florence,      AL    3 563 I -07 57
                                                                                                                                                              MUS
                                                                                                                                                              3EtrRE   COOE    FFOfi FMM
                                                                                                                                                              AGa. Erc,   Qa   ffi oF qBo




                       Billing Phone Number: (256) 7 64-9657
                                                                                                                      021t5/19                        $256s.00                              532t559
                       Toll Free: (888) 764-9697
                       PAtiENt NAME: MACK FORMAN
                       VieiF ahd PayfofiiFfrdtEfrfeitt online at '                         "-
                                                                -'                                            CHANGES AND CBEDITS UADE AFTERSTAIEMEI{T
                                                                                                                 DATE WILL APPEAR ON NEXT STATEMENT.        PAID HEFE
                       https :/lwww,eme rgetechnology. netl#l esa
                                                                                                                        E         MAKE CHECKS PAYABLE / BEMTTTO:                      ErE
                                                                                                108820-1946
                       lll,ilr,ilrllrlilr,!,llllt,lllrllllll,hlrllt','lllltl,lllllllll'                                     EASTERN SHORE ANESTEIESIA
                                 HACK TORNAN                                                                                POBOX 11984 MSC 313
               F-.IH
                                 H0LHAl.l C0RRECTI0N ldA-                    -                                              BIRMINGHAM N- 352021984
               Htr               P0 B0x         1,038                                                                       l,,ll,'l'1"'l,lll,,r,,l'1"'lll'l,,l,,l,,lr,ll,,l,rl,,l,l,,ll
         @18s9
                                 LOXLEY         AL      3I55],-],838


T-l   Pleasecheck box if above address is incorrect or insurance                                                                                 PLEASE DETACH AND REIURN TOP PORTION WITH
]     inJormation has changed, .andjndicate change(s) on reverse side.                                                                               YOUR PAYMEIUT IN ENCLOSED ENVELOPE




                                                                                                                                    TER     MD




         CURRENT                           AO   DAYS               60 DAYS                90 DAYS                                                                                     AMOUNT qUF

               $0.00                         $0.00                   $0.00                $2565.00                                                                                          2565.00

                                                                                                                    Bill-irc P!9ne Number: (256) 764-s897
                                                                                                                    Toll Free: {888) 764-9697
                                                                                                                    Account Number: 5321559
                                                                                                                    View and Pay your statement online at
                                                                                                                    https ://www.emergetechnology. net/#/esa
          l   of   I                                                                            STATEMENT
        klitr#iH                                           SEE REVEBSE SIDE FOR IMPORTANT BILLING INFORMATION                                                                        108820 - 1946
  lF wE DO NOT HAVE YOUR INFOf'lMAll(,N, (,tt lF ANY UF r Hts r-ULLLrwtNLr rl¡lÞ UnANLátrL' ùlnluÈ                                                           rlruñ
                              LAST STATEMENT,
             Case 1:19-cv-00204-CG-MU     Document    1 Filed
                                                   PLEASE      04/24/19 Page 20 of 23
                                                           INT'ICATE...
PATIENT INFORMATION                                 INSURANCE ¡NFORMATION


                                                                             Pr¡mary lnsurance Company's Address


                                                                             C¡ly                                  State                               zip

                                                                                         Name                              of                .         Sex


                                                                             Pol¡cyholde/s lD Number                               Group Plan Number




                                                                             City                                  Stale                               zip

Pleasa lndicate   Applicable:         Date of fniury                         PolÍcyholder Name                     Date of Birth                       Sex
tr   AUTO ACCIDENÏ
                                                                             Policyholdeds lD Number                               Group Plãn Number
tr WOBKER'S COMPENSATION

                                                       ..DETACH
                                                                  HERE AND RETURN ABOVE STUB"




                                       FOR HOSPITAL OR OTHER FACILITY PATIENTS


                                YOU COULD RECEIVE TWO OB MORE BILLS FOR SERVICES PROVIDED


                                                TOTAL DIAGNOSTIC OR TREATMENT COSTS


                                                   R                                             HOSPITAL CHARGES
                                PROVIDER'S FEE                                                      OTHER FACILITY



                                      This statement is not a dupl¡cate charge, but a separation of
                                               the facilíty and physician or provider's fees.
                                  These services were províded while you were under our care, or at the
                                              request of your other physicians or providers.




                                 Your bíll from the facility may include a separate charge
                                 for use of its equipment, supplies, and technical personnel.
                                 You may also receive bills from other physicians or providers who
                                 were involved with your care if you were a patient in a hospital or
                                 other facility.
                                 lf you have any questions concerning your bÍll, please call
                                 our off¡cs and we will be happy to assist you.
                                                           '1
                                        IFYOU RÊQUIBE ASSISTANCË,YOU MAY CONTACT OUR OFFICE ATTHE
                                                    PHONÊ NUMBER ONTHE REVERSE SIDE,




                                                                                                                                                             PAP-201.C-0
         Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 21 of 23
    ,r

-




                                           ..' OO     , tg r-.:,/               f,S.tt2   j'7   {




                                                C,.           7 u,1   rla-2.,t2,4/'-?, z-
               ,




                                                    n   =-
                                                             Aro /uro.
                  4--
Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 22 of 23
    l,t"l^,{i-
                                                                        ;-9,




             ,t             "AUL
    B1             '#



            t
          [r.
                                              fl.

                   =          ;Hflt&lj;]l iE. ?fgg' gi. Bs2#=Es
                        .,.i >z=2   ?ig-az
                            ?tfi .E/ir                    *3::   4gY
                                         :_         ?3-:271?r,/?eie
                        =   i{:+=
                                                             s=x::-,i



                                                                               -t_




                                                                                     .4.
                                                                                           E
                        Case 1:19-cv-00204-CG-MU Document 1 Filed 04/24/19 Page 23 of 23




                 /t,'                                                           t41.}.4llr1
                                                                                .'=-:.          n'- .-
                                                                                       :. :1 t- -.. _. -"S-l.fl.:E
                                                                                                           . -.':: -:
                                                                                                                      .
                                                                                                                          -T,.-r.'_
                                                                                                                           -.:j:.--i..   +nf   -\




                     ou
              of€,        /



        ,i.
 /-1-




                                                 {Jtr/eO s/ek                                      0;/.,c/ eourT
{,.:.
E;
 !s,' '                             -/t
          {
                                    /h     C



                                               &,/AQrn I                              /r,./ o {A                                                    ora,u

                                                                                  o5                                                                 A




                                                                                                                                                         4
